As filed with the Securities and Exchange Commission on November 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2008 Date of reporting period:September 30, 2007 Item 1. Schedules of Investments. McCarthy Multi-Cap Stock Fund Schedule of Investments at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 97.88% Air Freight & Logistics - 0.43% 6,185 Forward Air Corp. $ 184,189 Beverages - 2.24% 13,196 PepsiCo, Inc. 966,739 Commercial Services & Supplies - 1.71% 15,755 FirstService Corp.*# 489,666 24,100 Gevity HR, Inc. 247,025 736,691 Communications Equipment - 0.69% 39,456 Packeteer, Inc.* 299,866 Computers & Peripherals - 1.11% 17,770 Avid Technology, Inc.* 481,212 Construction Materials - 1.60% 13,870 Eagle Materials, Inc. 495,714 13,200 Headwaters, Inc.* 196,416 692,130 Consumer Finance - 2.87% 20,840 American Express Co. 1,237,271 Consumer Services - 0.40% 6,118 Jackson Hewitt Tax Service, Inc. 171,059 Financial Publishing & Services - 1.28% 11,000 Moody's Corp. 554,400 Food & Staples Retailing - 2.22% 24,191 CVS Caremark Corp. 958,689 Food Products - 3.83% 12,425 Lancaster Colony Corp. 474,262 18,385 Wm. Wrigley Jr. Co.+ 1,180,869 1,655,131 Health Care Equipment & Supplies - 3.84% 21,000 Covidien Ltd.*# 871,500 10,935 Haemonetics Corp.* 540,408 8,590 Palomar Medical Technologies, Inc.* 244,729 1,656,637 Health Care Providers & Services - 8.73% 10,580 Computer Programs & Systems, Inc. 278,889 14,183 Laboratory Corporation of America Holdings* 1,109,536 17,380 Odyssey HealthCare, Inc.* 167,022 34,000 Omnicare, Inc. 1,126,420 22,400 UnitedHealth Group, Inc. 1,084,832 3,766,699 Household & Personal Care Products - 3.05% 18,700 Procter & Gamble Co. 1,315,358 Industrial Conglomerates - 3.39% 11,125 3M Co. 1,041,077 9,500 Tyco International Ltd.# 421,230 1,462,307 Insurance - 11.73% 17,580 American International Group, Inc. 1,189,287 7,106 Argo Group International Holdings Ltd.*# 309,182 494 Berkshire Hathaway Inc. - Class B* 1,952,288 3,108 Hanover Insurance Group, Inc. 137,342 27,015 Horace Mann Educators Corp. 532,466 43,300 Old Republic International Corp. 811,442 6,878 Triad Guaranty, Inc.* 130,476 5,062,483 Internet Software & Services - 3.61% 58,000 Yahoo!, Inc.* 1,556,720 IT Services - 4.48% 15,100 Acxiom Corp. 298,829 7,741 MoneyGram International, Inc. 174,869 69,628 Western Union Co. 1,460,099 1,933,797 Leisure Equipment & Products - 0.67% 11,500 Pool Corp. 287,270 Machinery - 6.64% 6,000 Actuant Corp. - Class A 389,820 12,230 Kaydon Corp. 635,838 20,600 Mueller Water Products Inc. - Class B 226,600 10,600 The Toro Co. 623,598 18,640 Wabash National Corp. 210,445 20,800 Wabtec Corp. 779,168 2,865,469 Media - 0.80% 7,700 John Wiley & Sons, Inc. - Class A 345,961 Metals & Mining - 2.50% 31,650 Compass Minerals International, Inc. 1,077,366 Mortgage REITs - 1.13% 14,680 Redwood Trust, Inc. 487,670 Oil & Gas - 7.82% 5,400 Anadarko Petroleum Corp. 290,250 8,300 Apache Corp. 747,498 11,260 ConocoPhillips 988,290 16,206 Devon Energy Corp. 1,348,339 3,374,377 Oil & Gas Exploration & Production - 1.49% 18,300 Chesapeake Energy Corp. 645,258 Oil & Gas Services - 0.79% 24,040 RPC, Inc. 341,608 Pharmaceuticals - 5.62% 20,346 Johnson & Johnson 1,336,732 16,580 Schering-Plough Corp. 524,426 36,440 Valeant Pharmaceuticals International* 564,091 2,425,249 Real Estate - 1.75% 22,500 The St. Joe Co. 756,225 Software - 6.20% 12,830 Fair Isaac Corp. 463,291 26,021 Jack Henry & Associates, Inc. 672,903 52,200 Microsoft Corp. 1,537,812 2,674,006 Thrifts & Mortgage Finance - 1.34% 16,439 Washington Mutual, Inc. 580,461 Trading Companies & Distributors - 3.92% 37,300 Fastenal Co. 1,693,793 TOTAL COMMON STOCKS (Cost $36,729,618) 42,246,091 PREFERRED STOCKS - 0.16% Commercial Services & Supplies - 0.16% 3,151 FirstService Corp.*# (Cost $78,775) 70,898 SHORT-TERM INVESTMENTS - 2.23% 962,809 Federated Cash Trust Treasury Money Market Fund (Cost $962,809) 962,809 Total Investments in Securities (Cost $37,771,202) - 100.27% 43,279,798 Liabilities in Excess of Other Assets - (0.27)% (117,524) NET ASSETS - 100.00% $ 43,162,274 * Non-income producing security. # U.S. traded security of a foreign issuer. + Security is subject to a written call option. Schedule of Call Options Written at September 30, 2007 (Unaudited) Contracts Value 180 Wm. Wrigley Jr. Co. Expiring December, 2007, Exercise Price: $60.00 $99,900 Total Call Options Written(Premiums received $57,239) $99,900 The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows**: Cost of investments (long positions) $ 37,771,202 Cost of investments (short positions) (57,239) $ 37,713,963 Gross unrealized appreciation $ 7,550,263 Gross unrealized depreciation (2,084,328) Net unrealized appreciation $ 5,465,935 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s Chairman/Chief Executive Officer and President and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/28/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Joe D. Redwine Joe D. Redwine, Chairman Date11/28/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President & Treasurer Date11/26/2007 * Print the name and title of each signing officer under his or her signature.
